EXHIBIT 10.5
 
INTELLECTUAL PROPERTY LICENSE AGREEMENT
 
This Intellectual Property License Agreement (the "Agreement") is made and
entered into this 20th day of July, 2012, by and between Lasersculpt, Inc., a
Delaware corporation ("Lasersculpt") and Intellicell Biosciences, Inc., a New
York corporation (the "Company").
 
WITNESSETH:
 
WHEREAS, Lasersculpt is the creator and owner of all right, title and interest
in and to a 30 minute infomercial, 30 and 60 second commercials and other
produced content regarding the Lasersculpt method and procedure (collectively,
the "Shows”),  trademark, copyright, tradenames, and corporate name, under which
it has transacted business or intended to do business, the Lasersculpt website,
web domains and other intellectual property rights in and to and related to the
Show and Lasersculpt’s business as set forth on Schedule A annexed hereto
(collectively, the "IP Rights"); and
 
WHEREAS, Lasersculpt wishes to license to the Company and the Company wishes to
license from Lasersculpt the right to use, market, broadcast and otherwise
exploit the Shows and IP Rights;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
1. Grant of Licenses.  Lasersculpt hereby grants to Company, and Company hereby
accepts, the sole, exclusive, perpetual, irrevocable, worldwide right and
license to:
 
(a) broadcast, transmit, produce, distribute, advertise, publicize and otherwise
exploit the current episodes of the Shows;
 
(b) produce and commercially exploit new versions of the Shows, as well as any
sequels, prequels and other productions based on the Shows or the IP Rights
("New Rights");
 
(c) incorporate into any service, merchandise or other commercial product any
aspect of the Shows, the IP Rights and the New Rights and to commercialize the
same, and to retain any and all proceeds, subject to the terms hereof, with
respect to any such merchandise;
 
(d) use and exploit the IP Rights in any manner the Company, in its sole
discretion, deems necessary or advisable.
 
2. Term.  The initial term of this Agreement shall be effective as of the date
hereof and shall continue for ten (10) years, unless terminated sooner by (i)
mutual consent of both parties, (ii) by either party upon written notice to the
other party if any of the following shall occur (y) in the event of a material
breach or default of any duty, obligation or responsibility imposed on the
defaulting party by this Agreement which has not been cured within ten (10)
business days after the non-defaulting Party gives written notice to the
defaulting party of such default.  If the default is of such of a nature that it
cannot be cured within ten (10) business days, the ten (10) business day cure
period shall be extended for a further ten (10) business days (provided that the
defaulting party has made diligent efforts to effect a cure during that initial
cure period) or (z) if the other party makes an assignment for the benefit of
creditors; is adjudicated bankrupt or insolvent; petitions or applies to any
tribunal for the appointment of a trustee or receiver for such party for any
substantial part of its assets; commences any proceedings seeking to take
advantage of any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; consents to or approves or, by any conduct
or action acquiesces in or to any such petition or application filed, or any
such proceedings commenced against it by any other person; or failing to remove
an order entered appointing any such trustee or receiver or approving the
petition in any such proceedings or decreeing its dissolution or liquidation
within sixty (60) days after such order is entered. This initial term shall be
automatically renewed for successive subsequent one-year renewal terms unless
either party provides written notice of its intent to terminate the Agreement to
the other party at least 90 days prior to the end of the initial term or current
renewal term. The initial term and any renewal terms are collectively referred
to herein as the "Term" of the Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3. License Fee and Royalties.
 
(a) Not later than fifteen (15) days after the execution and delivery of this
Agreement, the Company shall issue to Lasersculpt 430,000 restricted shares of
Company common stock (the “Company  Shares”).   The Company Shares shall bear a
legend substantially similar to the following;
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE
ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER, TO THE EFFECT THAT ANY PROPOSED
SALE OR TRANSFER OF THESE SECURITIES IS IN COMPLIANCE WITH THE SECURITIES.”
 
(b) The Company, in the manner provided in Section 3(c) below, shall pay to
Lasersculpt, royalties ("Royalties") in an amount equal to 5% of Net Revenues
(as defined below) received by the Company during the Term.  “Net Revenues”
shall mean the total dollar amount actually received by the Company from
Lasersculpt and related services provided by the Company to patients referred or
introduced to the Company through the Shows or the IP Rights, less all direct
costs and expenses of providing such services, any taxes due and owing on such
services, any and all broadcast, advertising and similar expenses of the Company
incurred in connection with broadcasting, advertising, transmitting,
distributing and promoting the Shows and the IP Rights and any royalties,
residuals and union or guild payments due and owing in connection with the
Shows, but, in all cases, excluding any general overhead of the Company.
 
(c) During the Term, the Company shall pay the Royalties due to Lasersculpt
within ninety (90) days after the end of each of the Company’s fiscal quarters
for Net Revenues received during the preceding fiscal quarter. All Royalties
shall be paid in United States dollars.  Lasersculpt agrees that all Royalty
amounts received by it shall, subject to compliance with applicable law, be
distributed to its shareholders pro rata in accordance with their respective
ownership of Lasersculpt; provided, however, any amounts distributable to Steven
Victor and/or Anna Rhodes shall be contributed to the capital of Lasersculpt and
shall be distributed to all other shareholders of Lasersculpt.
 
4. Ownership and Physical Transfer. While Lasersculpt shall retain ownership of
the Shows and the IP Rights, the Company shall own all right, title and interest
in and to the New Rights. Lasersculpt shall provide or arrange for such access
as is necessary for Company to effectuate a transfer of the physical copies of
the Shows and IP Rights and all of its components from its current location to
an address to be specified by Company.
 
5. Moral Rights. To the maximum extent permitted by law, Lasersculpt waives the
benefits of any provision of law known as the "droit morale" or moral rights and
any similar law or principle in any country of the world and agrees not to
institute, support or permit any action or lawsuit on the ground that any
property or rights distributed or exploited by Company in any way constitutes an
infringement of any of Lasersculpt's droit morale or is in any way a defamation
of the Shows or IP Rights or any part thereof or contains unauthorized
variations or changes.
 
6. Likeness to Use Name and Likeness/Publicity. The licenses contained herein
shall be deemed to transfer to the Company the perpetual right to use and
authorize others to use the name, voice and likeness of any performers in the
Shows and biographical information concerning such performers for advertising
and publicity purposes in connection with any use or proposed use of the Shows,
the IP Rights and the New Rights. Company shall have the right to issue or
authorize publicity the Shows, the IP Rights and the New Rights. Lasersculpt
shall not at any time issue or authorize publicity or disclose any confidential
information relating to this agreement or the Company (as distinguished from
personal publicity relating primarily to Lasersculpt which may include a
non-derogatory, incidental reference to the Shows) to the press or media without
Company's written consent in each case.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Lasersculpt's Title and Protection of Lasersculpt's Rights.
 
(a) Company agrees that it will not, during the term of this Agreement or at any
time thereafter, attack the title or any rights of Lasersculpt in and to the IP
Rights or attack the validity of the license granted pursuant to this Agreement.
 
(b) Company agrees to assist Lasersculpt, to the extent necessary, in the
procurement of any protection or to protect any of Lasersculpt's rights to the
IP Rights,. Company shall notify Lasersculpt in writing of any infringements or
imitations by others of the IP Rights which may come to Company's attention, and
Lasersculpt shall have the first right to determine whether or not any action
shall be taken on account of any such infringements or imitations. In the event
that Lasersculpt elects not to pursue any such action, Company may institute any
suit or take any action on account of any such alleged infringement or
imitations.
 
8. Intentionally Omitted.
 
9. All Uses Inure to Benefit of Lasersculpt.
 
(a) Nothing contained in this Agreement shall be construed as an assignment to
Company of any right, title or interest in and to the IP Rights, it being
understood that all rights relating thereto are reserved by Lasersculpt, except
for the license to Company of the right to utilize the IP Rights only as
specifically and expressly provided in this Agreement.
 
(b) Company hereby agrees that its every use of the IP Rights shall inure to the
benefit of Lasersculpt and that Company shall not at any time acquire any rights
in the IP Rights by virtue of any sue it may make of the IP Rights pursuant to
this Agreement.
 
10. Representations and Warranties.  Lasersculpt hereby represents and warrants
that Lasersculpt is the sole owner of all of the rights herein granted to
Company in and to the Shows and the IP Rights, and Lasersculpt has the full and
sole right and authority to enter into this Agreement and convey all of the
rights hereby conveyed to Company. Without limiting the generality of the
foregoing, Lasersculpt has obtained from each of the cast and crew members
involved in the creation of the Shows and the IP Rights the full and
unrestricted right to grant to Company the rights herein granted, free from any
ongoing obligations to such cast and crew members with respect to the use of
same (and their respective contributions thereto) in the Shows by Company. The
use of Shows and the IP Rights hereunder by Company will not in any way infringe
upon or violate any copyright, trademark, common law rights, literary, dramatic
or motion picture rights or other rights, or constitute a defamation or invasion
of the rights of privacy and/or publicity, of any person, firm or corporation
including, without limitation any cast or crew members who appear in the Shows
or who participated in the creation of the Shows. No part of the rights herein
conveyed to Company has in any way been encumbered, conveyed, granted or
otherwise disposed of, and the same are free and clear of any liens or claims,
and there are no claims or litigation pending, outstanding or threatened which
might in any way prejudice, interrupt or interfere with the use by Company of
the rights transferred hereunder. The Shows have been registered for copyright
in the United States and, to the best of Lasersculpt's knowledge (including that
which Lasersculpt should have known with the exercise of reasonable prudence),
are protected elsewhere so far as the laws of other countries provide for such
protection. As of the date hereof, Lasersculpt is unaware of any breach nor has
it asserted or threatened a claim of breach of the IP Rights against any other
person.  Furthermore,  as of the date hereof, Lasersculpt is unaware of any
claim that has been made against Lasersculpt alleging the infringement by
Lasersculpt of any patent, trademark, service mark, trade name, copyright, trade
secret, license in or other intellectual property right or franchise right of
any person. The foregoing representations and warranties are made by Lasersculpt
to induce Company to exercise this Agreement and Lasersculpt acknowledges that
Company has executed this agreement in reliance thereon.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Indemnity. Lasersculpt hereby agrees to indemnify and hold the Company and
its officers, directors, shareholders, employees, agents, successors, licensees
and assigns, harmless from and against any and all liabilities, claims, costs,
damages or expenses (including, without limitation, reasonable attorneys' fees
and court costs) arising out of or in connection with a breach or threatened
breach by Lasersculpt of any warranties, representations or agreements contained
in this Agreement. Company hereby agrees to indemnify, defend and hold
Lasersculpt harmless from and against any and all liabilities, claims, costs,
damages or expenses (including, without limitation, reasonable outside
attorneys' fees) arising out of or in connection with the development,
production, and exploitation of the New Rights and any element thereof (except
for liabilities, claims, costs, damages or expenses for which Lasersculpt's
indemnity applies).
 
12. Remedies. Notwithstanding any other provision of this Agreement, in the
event of any breach or alleged breach of this Agreement by Company,
Lasersculpt's shall have the right (but not the obligation) to seek the recovery
of money damages, and Lasersculpt shall not have the right in any way to enjoin
or restrain the development, production, distribution, exhibition, advertising
or exploitation of any motion pictures, television programs, or other
productions based on the IP Rights, including, without limitation, the Shows, or
any of the other rights granted to Company hereunder.
 
13. No Obligation To Proceed. Nothing contained herein shall in any way obligate
Company to utilize and exploit the Shows or the IP Rights in any way or manner,
including, without, limitation, broadcasting the Shows.
 
14. Assignment. Company shall have the right to assign or sublicense this
Agreement, in whole or in part, in any manner and to any party as Company shall
determine in Company's sole discretion.
 
15. Additional Documents. At Company's request, Lasersculpt shall provide any
and all assignments and other instruments reasonably necessary to carry out the
purposes and intent of this agreement, as well as copies of any assignments,
work made for hire agreements, licenses, and the like relating to the rights
claimed to be owned by Lasersculpt in the IP Rights. Lasersculpt hereby
irrevocably appoints Company the true and lawful attorney-in-fact of Lasersculpt
(it being acknowledged that such appointment is irrevocable and shall be deemed
a power coupled with an interest) to execute, acknowledge and deliver any such
assignment or instrument if Lasersculpt shall fail or refuse to execute,
acknowledge or deliver the same within five (5) business days after Company's
request therefor.
 
16. Notices. All notices and statements to be given to Lasersculpt shall be
given or made at the following address, unless notification of a change of
address is given by Lasersculpt to Company, in writing, and the date of mailing
shall be deemed the date the notice or statement is given:
 
 
4

--------------------------------------------------------------------------------

 
 
Lasersculpt, Inc.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
All notices to be given to Company shall be given or made at the following
address, unless notification of a change of address is given by Company to
Lasersculpt, in writing, and the date of mailing shall be deemed the date the
notice is given:
 
Intellicell Bioscience Inc.
460 Park Avenue, 17th Floor
New York, NY 10012
Telephone:  (646) 576-8700
Attention:  Chief Executive Officer


17. No Joint Ventures or Agency.  Nothing contained herein shall be construed to
place Lasersculpt and the Company in the relationship of partners or joint
venturers; and neither party shall have the power to obligate or bind the other
party in any manner whatsoever.
 
18. Duplicate Originals. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, when taken together, shall be deemed to constitute a single
instrument.
 
19. Captions. Captions in this Agreement are included for convenience of
reference only and do not define, limit, explain or modify this Agreement or its
interpretation, construction or meaning and are in no way construed to be a part
of this Agreement.
 
20. Amendments, Changes and Modifications. This Agreement may be amended,
changed or modified only in a writing executed by both of the parties hereto.
 
21. Governing Law and Jurisdiction. This Agreement shall be governed by and
shall be construed and enforced in accordance with the internal substantive laws
of the State of New York, without regard to conflicts of laws principles. The
parties hereby agree that any disputes arising out of or with respect to this
Agreement shall be heard only by the courts, state and Federal, located in New
York, NY, and each of the parties expressly consents to the personal
jurisdiction and venue of such courts.
 
22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the subject matter of this Agreement, and
supersedes and cancels any other agreement, representation or communication,
whether oral or in writing, between the parties hereto relating to the subject
matter hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first hereinabove written.
 

LASERSCULPT, INC.            
By:
/s/ Dr. Steven A. Victor    
 
     
Title: 
Chief Executive Officer    

 
 

INTELLICELL BIOSCIENCES, INC.            
By:
/s/ Dr. Steven A. Victor    
 
     
Title: 
Chief Executive Officer    

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule A


IP Rights


Trademark


Lasersculpt™ - Registration No. 3866337/Serial No. 77692627


Website


www.lasersculptnetwork.com
 
 
 
 
 
7